Citation Nr: 1440595	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist injury.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected irritable bowel syndrome (IBS) with esophagitis, to include whether a separate rating is warranted for fecal leakage.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the RO.  

In August 2011, the Board remanded the listed issues for additional development.  The case has since returned to the Board.  

The VBMS and Virtual VA folders have been reviewed.  The Board acknowledges that additional evidence was added to the electronic folder following the July 2012 Supplemental Statement of the Case.  

To the extent this evidence is relevant to the current appeal, the Veteran has waived initial RO consideration.  See Veteran's Request of Expedited Processing, Waiver of AOJ Consideration of Additional Evidence & Waiver of the 30 Day Waiting Period, received August 8, 2012.



FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision, the Board received correspondence from the Veteran wherein he requested withdrawal the matter of whether new and material evidence had been submitted to reopen the claim of service connection for a disability manifested by a right wrist injury from appellate consideration.  

2.  The service-connected IBS with esophagitis is shown to be generally manifested by complaints of abdominal distress and diarrhea and the predominant disability picture is reflected in Diagnostic Code 7319.  

3.  The Veteran is currently receiving the maximum schedular rating assignable under Diagnostic Code 7319.  

4.  The service-connected gastrointestinal disability picture is shown as likely as not to be manifested by separately ratable manifestations of constant slight or occasional moderate fecal leakage.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist injury have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the assignment of a rating greater than 30 percent for the service-connected IBS with esophagitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.113, 4.114 including Diagnostic Codes 7319, 7346 (2013).

3.  By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a separate 10 percent rating for the service-connected gastrointestinal disability on the basis of fecal leakage are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114 including Diagnostic Codes 7332 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By letters dated in June 2006, November 2006, May 2008, and September 2011, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of what evidence the claimant was responsible for providing and of what evidence VA would attempt to obtain.  

The letters also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has been notified of applicable rating criteria.  The claim was most recently readjudicated in the July 2012 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and private medical records.  The Veteran was provided VA examinations in March 2007 and September 2011.  

The claims folder was reviewed on recent examination and the reports contain findings adequate for rating purposes.  Additional examination is not warranted.  

In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2013).


Analysis

New and material evidence for service connection for right wrist injury

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a September 2011 statement, the Veteran indicated that he "wish[ed] to drop the issue of my right wrist injury currently on appeal."  The Board considers this statement a withdrawal of the appeal as to that issue.  

Thus, there remain no allegations of errors of fact or law for appellate consideration as concerns the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist injury.  

Accordingly, the Board does not have jurisdiction to further review this matter, the appeal to this extent is dismissed.   


Evaluation for IBS and esophagitis

In February 1993, the RO granted service connection for esophagitis and assigned a noncompensable rating from November 17, 1992 under Diagnostic Codes 7399-7346.  

In April 2006, the Veteran claimed service connection for IBS.  In February 2007, the RO granted service connection for IBS and rated the condition with esophagitis as 10 percent disabling effective on April 5, 2006.  

In April 2007, the RO increased the rating for the now service-connected IBS with esophagitis to 30 percent beginning on April 5, 2006.  The Veteran disagreed with the rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The RO initially rated the service-connected esophagitis analogous to hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The RO subsequently increased the rating in this case under Diagnostic Code 7319.  Under this provision, irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated as follows: severe - diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress (30 percent); moderate - frequent episodes of bowel disturbance with abdominal distress (10 percent); and mild - disturbances of bowel function with occasional episodes of abdominal distress (0 percent).  38 C.F.R. § 4.114, Diagnostic Code 7319.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

In January 2007, the Veteran submitted lay statements in support of his claim.  The statement from G. M. indicates that the Veteran had worked for him and recalled many occasions when the Veteran could not work due to his IBS.  He remembered a time when the Veteran had a bodily accident in his car.

The statement from D. R. indicates that the Veteran used to work for him and on several occasions would call in sick because he was unable to break free from the bathroom.  

The statement from A. B. indicates that the Veteran was one of his salesmen and that there were many occasions when his IBS was acting up and he was not able to cover the appointment.  

On VA examination in March 2007, the Veteran reported having severe cramping every day with loss of sleep, loss of appetite from nausea, and fear of fecal incontinence.  He reported having a 5 to 10 pound weight loss within several months.  He reportedly had diarrhea, abdominal pain, alternating diarrhea, constipation and severe gas.  He took hyoscyamine, Pepto-Bismol and Levsinex every day.  

The Veteran reported being an in-house salesman and severely impaired because he chronically had to use the restroom when made road trips.  He reported having fecal incontinence 3 to 5 times a day, but denied using any type of appliance.  

On examination, the Veteran's weight was noted to be 222 pounds.  The abdomen showed hyperactive bowel sounds throughout with tenderness over the left lower quadrant.  There was no hepatomegaly, distention or intestinal fistula.  There was fecal leakage on rectal examination, but the Veteran did not use any pads.  Rectal examination was otherwise normal.  The diagnosis was that of IBS based on history, treatment, abnormal findings on abdominal examination and with fecal leakage present.  

In his October 2007 Notice of Disagreement, the Veteran reported waking up at night and having to shower because he had an accident.  Fear of having accidents kept him from doing a lot of things.  

An August 2010 private colonoscopy report included an assessment of (1) colon polyp; (2) diverticular disease of colon; and (3) internal hemorrhoids.  

The VA medical records showed that, in January 2011, the Veteran reported having fecal urgency and cramps and taking Imodium as needed.  He underwent a physical medicine rehabilitation consultation in February 2011.  At that time, he denied loss of control of the bowel or bladder.  

A September 2011 statement from the Veteran's spouse indicated that they needed to avoid long trips and that, if they took one, there was a bathroom stop every hour or so.  She reported that there were times he was unable to make it to the bathroom in time and soiled himself.  She indicated that his IBS had put a strain on their marriage and limited the things they got to do together.  She stated that she could not count the times she spent waiting for him while he disappeared "off to the restroom."  

The Veteran most recently underwent a VA examination in September 2011.  He reported having a history of fecal leakage including during sleep.  It was last noted about a week earlier when he passed gas.  He reported having acute exacerbations 3 to 5 times a year.  His last attack was in the past week, and his symptoms responded to Imodium after 3-4 days.  He did not use absorbent materials or diapers/liners.  He had no anemia or unintended weight loss.  He last weighed 241.8.  

The examiner reviewed the private colonoscopy report and stated that it showed diverticular disease, but no sign of bowel inflammation.  The Veteran's weight loss was intentional after going on Herbal Life supplementation last year.  No enteric pathogens were isolated on stool culture and smear.  

The examiner noted that the Veteran had lost less than 1 week from work in the last 12-month period.  The diagnosis following examination and review of test results was that of IBS - mild.  The examiner indicated that there were no significant effects on occupation and no more than mild effects on usual daily activities.  

The VA records dated in November 2011 documented the Veteran's reports that loperamide (Imodium) made his stools like concrete.  He underwent a trial of Sertraline, which made things worse, so he stopped.  In December 2011, the Veteran weighed 231.2 pounds.  He continued to have a prescription for loperamide for diarrhea.  A note dated in April 2013 indicates that he took rare loperamide for IBS.  Weight was reported as 213.

As discussed, ratings under Diagnostic Codes 7319 and 7346 will not be combined and a single evaluation will be assigned.  On review, Diagnostic Code 7319 predominantly reflects the Veteran's disability picture.  That is, he reports greater frequency and impairment related to abdominal distress and diarrhea than to esophagitis.  

The Board acknowledges the Veteran's complaints of severe impairment related to IBS and notes that he is competent to report his symptoms. See Layno v. Brown, 6 Vet. App. 464 (1994).  The currently assigned 30 percent rating reflects severe symptomatology and is the maximum schedular rating under Diagnostic Code 7319.  Thus, a higher schedular rating on this basis is not assignable.

Even assuming that the Veteran's predominant disability was reflected in Diagnostic Code 7346, a rating in excess of 30 percent would not be warranted.  

The Board acknowledges that there is evidence of weight loss during the appeal period.  This weight loss, however, is shown to be intentional, and the objective evidence does not show other symptom combinations productive of considerable impairment of health.  

The Board has also considered whether a separate rating is warranted under Diagnostic Code 7332.  The Board notes that this particular Diagnostic Code is not listed in 38 C.F.R. § 4.113 which addresses coexisting abdominal conditions.  

Thus, given the particular facts in this case, a separate rating would not constitute pyramiding.  See 38 C.F.R. § 4.14.

Impairment of sphincter control is rated as follows: healed or slight, without leakage (noncompensable); constant slight, or occasional moderate leakage (10 percent); occasional involuntary bowel movements, necessitating wearing of pad (30 percent); extensive leakage and fairly frequent involuntary bowel movements (60 percent); and copious and frequent fecal discharge (100 percent).  38 C.F.R. § 4.114, Diagnostic Code 7332.  

The Veteran reports having episodes of fecal leakage, and the presence of fecal leakage was objectively documented by the examination performed in March 2007.  

The Board notes that the Veteran's symptoms appear to respond to Imodium.  However, in resolving all reasonable doubt in his favor, the Board finds that the criteria are met for a separate 10 percent rating under Diagnostic Code 7332.  A rating greater than 10 percent is not warranted as there is no indication that the Veteran needs to wear a pad or other appliance.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms of abdominal distress, diarrhea, and fecal leakage.  

As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The evidence of record shows that the Veteran is currently employed, and the Board declines to infer a claim of entitlement to a total disability rating by reason of service-connected disability (TDIU) at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

The appeal of the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist injury is dismissed.  

An increased rating in excess of 30 percent for service-connected IBS with esophagitis is denied.  

A separate 10 percent rating, but no higher for the service-connected IBS with esophagitis on the basis of fecal leakage is granted, subject to the regulations governing the award of monetary benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


